   Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 1 of 10 PageID #: 1



                            UNITED STATES DISTRJCT COURT
                             DISTRJCT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION
 AMANDA FOSTER,
                                                                 20-4150
                   Plaintiff,

 vs.
                                                     COMPLAINT WITH REQUEST FOR
                                                           TRJAL BY JURY
 DELLS NURSING AND REHAB
 CENTER, INC.,

                   Defendant.

       COMES NOW Amanda Foster, the Plaintiff named above, and for her Complaint against

Defendant states and alleges as follows:

                           JURISDICTION, VENUE AND PARTIES

       1.    This employment discrimination action arises under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq. and the Pregnancy Discrimination Act.

       2.   Amanda Foster ("Foster") brings additional claims under the South Dakota Human

Relations Act, S.D. Stat. § 20-13-1 et seq., and South Dakota common law. Supplemental

jurisdiction is proper for such claims under 28 U.S.C. § 1367.

       3.   Foster is an adult resident of Colton, South Dakota.

       4.   Dells Nursing and Rehab Center, Inc. is a South Dakota corporation doing business

as a long-term care facility in Dell Rapids, South Dakota. It employs approximately 60-75 full

and part-time employees.

       5.   Venue is proper under 28 U.S.C. § 1391 because the events or omissions giving rise

to the claims occmTed within the Southern Division of the District of South Dakota.

       6.   Foster was denied an interview and a promotion in October 2019 and timely filed a

charge of Discrimination with the EEOC. She received a Right to Sue on July 28, 2020.
  Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 2 of 10 PageID #: 2



                                      FACTUAL ALLEGATIONS

        7.   In March 2018, Foster, who is a registered nurse, applied for a job at Dells Nursing

and Rehab Center, Inc. ("the employer") as a day shift nurse in its long-term care facility.

       8.    On April 16, 2018, after an interview, the employer hired Foster.

        9.   After she was hired, Foster provided the employer with a release so it could obtain a

physical to verify her capacity to perform the job as a charge nurse.

        10. The employer used its release to obtain a copy of Foster's gynecological records

from the Sanford's Maternal-Fetal Medicine Clinic, and it maintained these records with

Foster's personnel records. These records provided the employer with extensive and highly

personal information about Foster's reproductive and gynecological health histo1y which has no

bearing on her ability to perform the duties of her position as a charge nurse.

        11. The employer did not obtain a physical related to the physical demands of Foster's

duties as a nurse.

       12. The employer also obtained a copy of a September 18, 2018 Referee's report about a

child support issue between Foster's spouse and his former spouse relating to the financial

support of their child. Foster was not a party to that matter and was not obligated to pay support

for her spouse's child with another person. Nonetheless, the employer kept of a copy of these

legal pleadings with Foster's personnel records.

       13. A performance evaluation dated November 2018 uniformly rated Foster's

performance as above-average. Her only rating of "average" was for willingness to work, where

it was documented that she did not "pick up extra often, but that is OK and understood." The

entirely positive evaluation concluded: "[Foster] is an asset to have at DNRC."

       14. Between the November 2018 performance evaluation and her termination, Foster


                                                   2
  Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 3 of 10 PageID #: 3



received no disciplinary warnings or counseling about job performance.

        15. In July 2019, Foster informed the employer that she would be applying for FLMA

in August because ofshe was nearing the conclusion of her pregnancy.

        16. Foster returned to her position at the termination ofher FLMA leave in October

2019.

        17. On or about October 3, 2019, the employer's Director ofNursing announced that she

was leaving the facility.

        18. The employer advertised the Director of Nursing position.

        19. The Director ofNursing position would have been a pay promotion for Foster.

        20. Foster possesses the qualifications to be a Director ofNursing as she has a Bachelor

of Science degree and five years ofexperience as a nursing supervisor.

        21. Foster submitted her resume as her application.

        22. On or about October 8, 2019, Foster met with the employer's interim Administrator

Sam Van Voorst ("Van Voorst") to explain her interest in applying for the Director of Nursing

position. Van Voorst immediately responded to her inquiry about the job by saying, "I

understand you are a new mom." In the conversation that followed, Van Voorst did not discuss

Foster's above-average performance or her qualifications and instead stated that the Director of

Nursing is a "hard job" and he remarked at least twice more that he knew that Foster had

children and that children "are a lot ofwork." Van Voorst concluded his remarks by stating that

ifFoster still wanted to apply for the position, she should submit her resume. He added that if

she had any doubts, she should not submit her resume.

        23. On or about October 15, 2019, when Foster had not heard anything fmiher about the

open position, Foster asked Van Voorst ifhe had received her resume. He asked her to come



                                                3
  Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 4 of 10 PageID #: 4



into his office where Foster observed her resume sitting on his desk. Van Voorst told Foster that

"right now we will table this," and he took her resume off his desk and set it on a shelf. He then

told her that the position had been offered to someone else and he represented that the employer

was waiting to hear if this person accepted the position.

       24. On October 17, 2019, Foster attended meetings with the other facility nurses, staff

and the owner of the facility. One of the meetings that Foster attended was a meeting with Van

Voorst and the other nurses. At this meeting, Van Voorst announced that all of the nurses would

be dividing up the duties of the Director of Nurses position. He explained that this was because

the person who had been offered the Director of Nursing position had declined the job. During

this meeting, Foster stated that she had applied for the position but had not been interviewed.

Van Voorst ignored Foster's statement and stated to the entire group: "We will see if any of you

stand out as a leader."

       25. Immediately after the meeting with the nurses and staff, Foster sought out the

facility's owner Chad Stroschein and reported to him that she was upset that Van Voorst had

repeatedly referred to her family status when she had talked to him about her application for the

Director of Nursing position and that he had tabled her application without interviewing her.

       26. After her meeting with Stroschein, Foster saw Strochein pull Van Voorst into

another meeting. After that meeting concluded, Van Voorst approached Foster and told her that

she would "probably" be given the job title of Director of Nursing but that she would not receive

any pay increase with the title. He stated that he had met with the management team and that

they were indifferent about whether she had the title of Director of Nursing.

       27. Foster was never interviewed for the position of Director ofNursing.

       28. Foster was never named or hired as the employer's interim Director ofNursing or its



                                                 4
   Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 5 of 10 PageID #: 5



actual Director of Nursing.

       29. Frustrated about her supervisor's focus on her family status in the hiring process and

the employer's refusal to interview or hire her for the open Director of Nursing position, Foster

stmted looking for a different position.

       30. On or about October 25, 2019, Foster gave a professional notice that she intended to

find another position.

       31. On or about November 1, 2019, Van Voorst called Foster into a meeting and stated

that he did not want her to think that she did not get an interview for the Director of Nursing

position because she was "a mother." Foster responded that she believed her status as a parent

was a factor because Van Voorst had repeatedly commented upon it.

       32. Van Voorst then claimed that Foster had not gotten an interview because of her

"attitude." Foster responded that she had never been counseled about "attitude" and that her

performance evaluations had all been positive.

       3 3. Van Voorst then claimed that Foster had not been interviewed because there had

been a "collective" decision not to have a first-round interview with internal candidates.

       34. Despite Van Voorst's representations about internal applicants, Foster knew at least

one internal applicant who had received an interview in the first round of interviews.

       35. The Director of Nursing position remained unfilled for a significant period of time

after Foster applied and was denied an interview.

       36. Foster left her nursing position with the employer because of the discriminatory

treatment she experienced in the Director of Nursing hiring process.




                                                 5
   Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 6 of 10 PageID #: 6



                                             COUNT ONE
                                Sex/Pregnancy Discrimination in Hiring
                                         in violation of Title VII

        37. Foster incorporates the foregoing paragraphs by reference.

        38. Title VII provides, in part, that it is an unlawful employment practice for an

employer to "fail or refuse to hire ... any individual, or otherwise to discriminate against any

individual with respect to [her] compensation, terms, conditions, or privileges of employment,

because of such individual's ... sex."

        39. By virtue of the Pregnancy Discrimination Act of 1978, pregnancy-related

discrimination in the hiring process is a violation of Title VII.

        40. Defendants conduct described herein violations 42 U.S.C. § 2000e-2.

        41. Foster's pregnancy and her status as a mother were motivating factors in the

Defendant's refusal to interview her for an open position for which she was qualified.

        42. Defendant's administrator expressed a bias against women with children, including

but not limited to, ignoring Foster's positive employment history with the employer and focusing

instead on her maternity leave and status as a "new mom," expressing his belief that children are

time-consuming, and suggesting that Foster should reconsider her application for such a "hard"

job because of her family obligations.

       43. Defendant also documented and papered Foster's persom1el records with references

and records relative to her status as a parent.

       44. Defendant did not deny that Foster has the qualification for the Director of Nursing

position.

        45. Foster's supervisor provided at least three different reasons for the employer's refusal

to interview or hire Plaintiff for its Director ofNursing position, all of which are pretextual.



                                                  6
   Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 7 of 10 PageID #: 7



        46. As a result of Defendant's conduct, Foster has suffered and will continue to suffer

past and present loss ofincome, mental anguish, emotional distress, humiliation, embarrassment,

loss ofreputation and other damages in an amount in excess of $75,000.

        47. The above-alleged acts were committed with reckless or deliberate disregard for

Foster's rights.

                                            COUNT TWO
                                   Sex discrimination in violation of
                                the South Dakota Human Relations Act

        48. Foster incorporates the foregoing paragraphs by reference.

        49. The South Dakota Human Relations Act of1972 makes it an unfair or discriminatory

practice to refuse to hire an applicant because of sex.

        50. Defendant's conduct described herein violates SDCL § 20-13-10.

        51. As a result of Defendant's conduct, Foster has suffered and will continue to suffer

past and present loss of income, mental anguish, emotional distress, humiliation, embarrassment,

loss ofreputation and other damages.

        52. The above-alleged acts were committed with reckless or deliberate disregard for

Foster's rights.

                                         PRAYER FOR RELIEF

        Wherefore, Plaintiff Amanda Foster prays for judgment against the Defendant Dells

Nursing and Rehab, Inc. as follows:

        A. That the practices ofDefendant complained of in this Complaint be determined to

            violate the rights secured to Plaintiff under Title VII and the South Dakota Human

            Relations Act;

        B. For all reliefavailable to Plaintiff, including compensatory relief and damages arising

                                                  7
Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 8 of 10 PageID #: 8



       from the loss of past and future income, benefits, emotional distress, physical injury

       and other damages, with interest on such amounts;

   C. For a ruling permitting Plaintiff to submit a request for punitive damages to the jury;

   D. For an award of Plaintiff's reasonable costs, disbursements and attorney fees incuned

       herein;

   E. For such other and further relief available; and

   F. For a trial by jury.

Dated this 19th d ay of October, 2020.
                                                JOHNSON POCHOP & BARTLING LAW
                                                OFFICE, LLP



                                                                ochop
                                                          St. I PO Box 149
                                                Gre o , SD 57533
                                                (605) 835-8391
                                                Stephanie@rosebudlaw.com
                                                Attorney for PlaintiffAmanda Foster




                                            8
                       Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 9 of 10 PageID #: 9
JS 44 (Rev. 12/ 12)                                                             CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadin&s or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United Slates in September 1974, is reqmred for lhe use of the Clerk of Court for the
    purpose of initialing the civil docket sheet. (SEE INS11WC110NSON NEXT PAGEOF THIS FORM)
    I. (a) PLAINTIFFS                                                                                          DEFENDANTS
                      AMANDA FOSTER                                                                          DELLS NURSING AND REHAB CENTER. INC


        (b) County of Residence of First Listed Plaintiff               Colton. South Dakota                   County of Residence of First Listed Defendant               �M�in�n�e�h�a~h�a�-----­
                                     (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAIN11FF CASESONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

      (c) Attorneys {F irm Name, Address, and Telephone N11111bet)                                             Altorneys (IfK11ow11)
    Stephanie E. Pochop. of Johnson Pochop & Bartling. P.O Box 149.
    Gregory, SD 57533 (605) 835-8391


    II. BASIS OF JURISDICTION (Placem, "X" i11OneBoxO11/y)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Ptacea11 "X" i11O11eBoxforPlai111!fl
                                                                                                           (ForDiversity CasesO11/y)                                           andOneB ox for Defe11da11t)
    0 1    U.S. Government               l"I 3 Federal Question                                                                    PTF            DEF                                        PTF        DEF
             Plaintiff                           (U.S. Governmenl Not a Parl)�                       Citizen ofThis State          C!l I          O I      lncoq,oratedorPrincipal Place      O 4 C!l 4
                                                                                                                                                             of Business In This State

    0 2 U.S. Government                  0 4 Diversity                                               Citizen of Another State          0 2        0    2   Incorporated and Principal Place     0 5      0 5
          Defendant                            (!udicate Citizenship ofParties in Item /II)                                                                   of Business In Another State

                                                                                                     Citizen or Subject of a           0 3        0    3 Foreign Nation                         0    6   0 6
                                                                                                       Forei n Counll
    IV. NATURE OF SUIT {Placem, "X" i11O11e /JorOnly)
I              CONTRACT                                                 TORTS                            FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES               I
    0   110 Insurance                         PERSONAL INJURY               PERSONAL INJURY          0 625Drug Related Seizure               0 422Appeal 28USC 158             0   375False Claims Act
    0   120Marine                       0     310Airplane                 0 365 Personal lnjmy -          of Prope1ty 21USC 881              0 423 Withdrawal                  0    400State Reappo11ionmcnt
    0   130Miller Act                   0     315Airplane Product               Product Liability    0 69000,er                                    28 use 157                  0    410Antitmst
    0   140Negotiable Instrnment                 Liability                0 367Health Care/                                                                                    0    430Banks and Banking
    0   150Recove,y of Overpayment      0     320Assault, Libel &              Phannaceutical                                                  PROPERTY RIGHTS                 0   450 Conunerce
            & Enforcement of Judgment             Slander                      Personal Injmy                                                O 820 Copy,ights                  0   460Depo11ation
    0   151Medicare Act                 0     330Federal Employers'            Product Liability                                             0 830 Patent                      0   470 Racketeer Influenced and
    0   152Recove,y of Defaulted                 Liability                0 368Asbestos Personal                                             0 840Trademark                            Co1rupl Organizations
            Student Loans               0     340Marine                         lnjwy Product                                                                                  0   480 Consumer Credit
            (Excludes Veterans)         0     345Marine Product                 Liability                         LABOR                          SOCIAL SECURITY               0    490Cable/Sat TV
    0   153Rccovc,y of Overpayment               Liability                 PERSONAL PROPERTY         0   710Fair Labor Standards             0   861HIA ( 1395ft)              0   850 Securitics/Conunodities/
            of Veteran's Benefits       0     350Motor Vehicle            0 370Other Fraud                    Act                            0   862 Black Lung ( 923)                 Excliange
    0   160Stockholders' Suits          0     355Motor Vehicle            0 371Tmth in Lending       0   720 Labor/1\,fanagement             0   863 DIWC/DIWW (405(g))        0    890Otlter Statuto1y Actions
    0   190Otlter Contract                       Product Liability        0 380 Other Personal                Relations                      0   864 SSID Title XVI            0   891Agticultural Acts
    0   195Contract Product Liability   0     360Otlter Personal               Property Damage       0   740Railway Labor Act                0   865RSI ( 405(g ))             0   893Environmental Matters
    0   196 Franchise                            Inju1y                   0 385Prope11y Damage       0   751Family and Medical                                                 0   895 Freedom of Information
                                        0     362Personal lnjUiy -             Product Liability              Leave Act                                                                Act
                                                 Medical Malpractice                                 0   790Otl,er Labor Litigation                                            0    896Arbitration
I           REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS        0   791Employee Retirement                FEDERAL TAX SUITS               0   899 Administrative Procedure
    □   210 Land Condemnation           0     440Other Civil Rights         Habeas Corpus:                   Income Security Act             0 870Taxes (U.S. Plaintiff                Act/Review or Appeal of
    0   220Foreclosure                  0     441Voting                   0 463Alien Detainee                                                     or Defendant)                        Agency Decision
    0   230Rent Lease & Ejcctmcnt       11§   442Employment               0 510Motions to Vacate                                             0 871IRS-Third Patty              0    950Constitutionality of
    0   240Torts to Land                0     443Housing/                       Sentence                                                           26 USC 7609                         State Statutes
    0   245 Tort Product Liability               Accommodations           0 530General
    0   290All Other Real Property      0     445Amer. w/Disabilities -   0 535Death Penalty               IMMIGRATION
                                                 Employment                 Other:                   0 462Naturalization Application
                                        0     446Amer. w/Disabilitics -   0 540Mandamus & Otlter     □ 465 Other Immigration
                                                 Other                    0 550 Civil Rights               Actions
                                        0     448Education                0 555 Prison Condition
                                                                          0 560Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
    V. 0RIGIN (Place m, "X" inOneBoxOnlJ1
)8t I Original               O 2 Removed from                  0 3        Remanded from         0 4 Reinstated or       0 5 Transferred from               0 6 Multidistrict
      Proceeding                 State Court                              Appellate Court           Reopened                Another District                   Litigation
                                                                                                                                 {specify)
                    Cite the U.S. Civil Statute under which you are filing (Do 110/cilej11risdiclio11a/ sla/11/es 1111/ess dfrersity):
                           ------"------'----------'------�--------­
                    Title
                       -VII    of the Civil Ri hts Act of 1964, at 42 U.S.C 2000e et se and the Pre nanc Discrimination Act
                   -
VI. CAUSE OF ACTION Brief description of cause:
                    Sex Discrimination
VII. REQUESTED IN   0 CHECK IF THIS IS A CLASS ACTION                     DEMAND$                                          CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER    RULE   23,  F.R.Cv. P.                                                                   JURY      DEMAND:   :8J Yes    O No
VIII. RELATED CASE(S)
                                                  (See instructious):
      IF ANY                                                              JUDGE                                                                  DOCKET NUMBER
                                                                             SIGNATURE OF ArrORNEY OF RE
                                                                            Stephanie E. Pochop

        RECEIPT/I                    AMOUNT                                     APPL YING IFP                                  JUDGE                              MAG.JUDGE
                Case 4:20-cv-04150-KES Document 1 Filed 10/20/20 Page 10 of 10 PageID #: 10
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. Ifthe plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. lfthere are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an 11 X11
         in one of the boxes. If there is more than one basis ofjurisdiction, precedence is given in the order shown below.
         United States plaintiff (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States arc included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty ofthe United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box I or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship ofthe different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III,     Residence (citizenship) of Principal Pai-tics. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an 11 X11 in one of the six boxes.
         Original Proceedings. (I) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section I 404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U .S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, ifany. If there arc related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
